 


109 HR 2363 IH: Peace Officer Justice Act
U.S. House of Representatives
2005-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2363 
IN THE HOUSE OF REPRESENTATIVES 
 
May 16, 2005 
Mr. Dreier (for himself, Mr. Schiff, Mr. McKeon, and Mrs. Bono) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title 18, United States Code, to increase the penalty on persons who are convicted of killing peace officers and who flee the country. 
 
 
1.Short TitleThis Act may be cited as the Peace Officer Justice Act.  
2.Establishment of Federal Crime for Killing Peace Officers and Traveling in Foreign Commerce 
(a)Federal Crime Relating to Peace OfficersSection 1121 of title 18, United States Code, is amended— 
(1)by redesignating subsection (c) as subsection (d); and 
(2)by inserting after subsection (b) the following new subsection: 
 
(c) 
(1)Whoever intentionally kills any peace officer engaged in, or on account of the performance of, such officer’s official duties, and moves or travels in foreign commerce with intent to avoid prosecution or confinement after conviction of that crime, shall be sentenced according to the terms of section 1111.   
(2)As used in this section, the term peace officer means any officer of the United States, a State, or a political subdivision of a State who is empowered by law to conduct investigations of or to make arrests for offenses against the criminal laws of the United States, the State, or the political subdivision. . 
(c)Clerical amendments 
(1)The heading for section 1121 of title 18, United States Code, is amended to read as follows: 
 
1121.Killing persons aiding Federal investigations, killing State correctional officers, and killing peace officers. 
(2)The item relating to section 1121 in the table of sections for chapter 51 of such title is amended to read as follows: 
 
 
1121. Killing persons aiding Federal investigations, killing State correctional officers, and killing peace officers. 
 
